DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 22 in the reply filed on 12/23/2020 is acknowledged.
Non-elected claim 23 has been cancelled by applicant.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 and 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high elongation" in claim 19 (from which claims 20-22 and 24-36 depend) is a relative term which renders the claim indefinite.  The term "high elongation" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the elongation of the wire indefinite which renders the scope of the claims indefinite.
Instant claim 24 recites the limitation “with a percentage of synthetic emulsifiable oil comprised between 5% and 25% with respect to the amount of water.” This limitation is indefinite because the claim does not recite the basis of the percentage (e.g. mass percentage, atomic percentage, volume percentage, etc).
Claim 25 recites the limitation "said emulsion.”  There is insufficient antecedent basis for this limitation in the claim.
a temperature that is suitable for a skin pass" in claim 33 is a relative term which renders the claim indefinite.  The term "a temperature that is suitable for a skin pass" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the cooling stop temperature indefinite which renders the scope of the claim indefinite.
Claim 25 recites the limitation "said cooling of the wire, after the rolling process.”  There is insufficient antecedent basis for this limitation in the claim.
Instant claim 36 recites the limitation “a percentage of ethyl or methyl or isopropyl alcohol comprised between 1% and 3%.” This limitation is indefinite because the claim does not recite the basis of the percentage (e.g. mass percentage, atomic percentage, volume percentage, etc).
Notice of Claim Interpretation
	Examiner notes that the terms “wire rod” and “wire” of instant claim 1 are not distinguished from each other as the instant claim does not define the diameter of the terms.  As such “wire rod” and “wire” will be treated as analogous with each other and other elongated workpieces such as “rod,” “billet” and “bar.”

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19-22 and 32-34 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0097422 A1 to Sumi et al. 
Regarding claims 19-22, Sumi discloses a method for converting an “ingot rod” (analogous to the instantly claimed wire rod) of copper with 2-30 mass ppm oxygen (e.g. ETP or FRHC copper) to “wire rod” (analogous to the instantly claimed wire) in the annealed state, wherein the reduction in diameter in order to pass from wire rod to wire is carried out by way of a rolling process with a reduction of 90-99.8% (within the claimed range of at least equal to 85%), controlling the cooling of the metal being rolled in order to bring its temperature from a rolling initiation temperature of 850 °C to a rolling termination temperature of 550 °C, which is higher than or at least equal to the recrystallization temperature of the metal of at least 250 °C (Sumi, abstract, para [0038-0050]).
Regarding the limitation “high elongation,” this limitation is indefinite as set forth above.  Regardless, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the wire of Sumi would be expected to have the same or similar properties as the instantly claimed wire because it has the same or substantially the same composition and method of manufacturing.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 32-34, after the rolling process, the wire of Sumi is cooled in order to subject the wire to cold drawing (Sumi, para [0049]), i.e. cooling below  the oxidation temperature  and subjecting to a surface finishing drawing step.
Claim(s) 19, 21, 22 and 32-34 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0230069 A1 to Aoyama et al. 

Regarding the limitation “high elongation,” this limitation is indefinite as set forth above.  Regardless, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the wire of Aoyama would be expected to have the same or similar properties as the instantly claimed wire because it has the same or substantially the same composition and method of manufacturing.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 32-34, after the rolling process, the wire of Aoyama is cooled in order to subject the wire to cold drawing (Aoyama, para [0049]), i.e. cooling below the oxidation temperature  and subjecting to a surface finishing drawing step.


Claim Rejections - 35 USC § 103
Claims 24-29, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0097422 A1 to Sumi et al as applied to claims 19-22 and 32-34 above, and further in view of US 3,933,660 to Tadenuma et al.

Tadenuma discloses a rolling oil comprising 1000 parts by weight of water, 6-200 parts by weight of at least one member selected from the group of carboxylic acid type, sulfate type and phosphate type anionic surface active agents (which includes synthetic emulsifiable oils) and 0.8-200 parts by weight of alcohol which may be methyl alcohol or ethyl alcohol, wherein the rolling oil may be sprayed between a rolling mill and copper or copper alloys to be rolled in order to provide a rolled copper material free from an oxide film and having a smooth surface (Tadenuma, abstract, column 1 line 1 – column 3 line 59).
Regarding claims 24 and 36, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the rolling oil of Tadenuma as the cooling agent of the process of Sumi, the motivation for doing so being to provide a rolled copper material free from an oxide film and having a smooth surface (Tadenuma, abstract, column 1 line 1 – column 3 line 59).
Regarding claim 25-28, the rolling mill of Sumi is composed of rolling units arranged in succession, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the rolling oil of Tadenuma in any appropriate manner, including the instantly claimed manners, in order to facilitate rolling of the copper alloy of Sumi.
Regarding claim 29, the rolling oil of Tadenuma is applied via spraying, and one of ordinary skill in the art would recognize atomization as an extremely effective form of spraying.
Regarding claim 35, any rolling oil sprayed on the exiting portion of the copper material would serve to cool the material after the rolling process.
Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0097422 A1 to Sumi et al as applied to claims 19-22 and 32-34 above.
Regarding claims 30 and 31, Sumi is concerned with keeping oxygen content of the copper material to no larger than 30 mass ppm to obtain good properties (Sumi, para [0020]).  It would have .

Claims 24-29, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0230069 A1 to Aoyama et al as applied to claims 19, 21 and 22 above, and further in view of US 3,933,660 to Tadenuma et al.
Regarding claim 24 and 36, Aoyama is silent as to the rolling oil used in the rolling process.
Tadenuma discloses a rolling oil comprising 1000 parts by weight of water, 6-200 parts by weight of at least one member selected from the group of carboxylic acid type, sulfate type and phosphate type anionic surface active agents (which includes synthetic emulsifiable oils) and 0.8-200 parts by weight of alcohol which may be methyl alcohol or ethyl alcohol, wherein the rolling oil may be sprayed between a rolling mill and copper or copper alloys to be rolled in order to provide a rolled copper material free from an oxide film and having a smooth surface (Tadenuma, abstract, column 1 line 1 – column 3 line 59).
Regarding claims 24 and 36, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the rolling oil of Tadenuma as the cooling agent of the process of Aoyama, the motivation for doing so being to provide a rolled copper material free from an oxide film and having a smooth surface (Tadenuma, abstract, column 1 line 1 – column 3 line 59).
Regarding claim 25-28, the rolling mill of Aoyama is composed of rolling units arranged in succession, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the rolling oil of Tadenuma in any appropriate manner, including the instantly claimed manners, in order to facilitate rolling of the copper alloy of Aoyama.

Regarding claim 35, any rolling oil sprayed on the exiting portion of the copper material would serve to cool the material after the rolling process.
Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0230069 A1 to Aoyama et al as applied to claims 19, 21, 22 and 32-34 above.
Regarding claims 30 and 31, Aoyama is concerned with keeping oxygen content of the copper material to no larger than 20 mass ppm to avoid cracking (Aoyama, para [0026]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ conventional methods of controlling oxygen content, such as the instantly claimed use of a non-oxidizing atmosphere after hot rolling, the motivation for doing so being to keep the oxygen less than 20 ppm and avoid cracking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Although Examiner has only applied the Aoyama and Sumi reference above to avoid cumulative rejections (in accordance with MPEP 706.02 [R-6] I), Examiner notes that instant claim 19 appears to encompass the conventional SCR process and many other references are as applicable to the instant claims as the Aoyama and Sumi reference, such as US 3613767 to Cofer and US 2006/0157167 to Kuroda.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736